Citation Nr: 1135183	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to December 7, 2000, for the assignment of a 100 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq., Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1974, from July 1988 to September 1989, and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico, that granted service connection for PTSD and assigned an initial 30 percent disability rating effective from October 23, 2000; and a 100 percent disability rating, effective from December 7, 2000.

In a statement dated in February 2010, the Veteran's attorney clarified that the primary issue being pursued on appeal involves a claim of entitlement to an effective date prior to December 7, 2000, for the assignment of a 100 percent disability rating for PTSD.  Nevertheless, this statement was accepted as a substantive appeal addressing issues of entitlement to earlier effective dates for both the grant of service connection for PTSD, and the assignment of a 100 percent disability rating.  A Supplemental Statement of the Case addressing both claims (now in appellate status) was issued in July 2010 and both claims were certified to the Board in October 2010.  As it does not appear that the claim of entitlement to an effective date prior to October 23, 2000, for the grant of service connection for PTSD was ever formally withdrawn, it will be addressed herein in the interest of due process.


FINDINGS OF FACT

1.  A Veteran's Application for Compensation or Pension (VA Form 21-526), was received on October 23, 2000, reflecting that the Veteran filed a service connection claim for PTSD.

2.  In a July 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective from October 23, 2000; and a 100 percent disability rating, effective from December 7, 2000.

3.  There was no service connection claim for any psychiatric disorder to include PTSD, either formal or informal, filed prior to October 23, 2000.

4.  The original service connection claim for PTSD filed on October 23, 2000, also represents the date entitlement to a 100 percent schedular disability rating for PTSD arose, based on evidence indicating that the Veteran's social and industrial impairment due to PTSD was total, and consistent with the assignment of a 100 percent disability rating as of that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier prior to October 23, 2000, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010).

2.  With resolution of doubt in the Veteran's favor, the criteria for an earlier effective date of October 23, 2000, for the assignment of a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, the issues on appeal arise from a rating decision which established service connection for PTSD.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Such is the case as to the earlier effective date issue currently on appeal; i.e. application of pertinent provisions of the law and regulations will determine the outcome.  Specifically, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law, as is the disposition in this case as related to the earlier effective date claim for the grant of service connection for PTSD.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No amount of additional evidentiary development would change the disposition of this claim; therefore no VCAA notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).  

The Board also notes that herein, the earlier effective date claim for the assignment of a 100 percent schedular evaluation for PTSD has been granted to the fullest extent permissible by VA regulations and represents a full grant of the benefits sought by the Veteran and his representative.  Accordingly, the Board need not further discuss whether there has been VCAA notice compliance.  See 38 C.F.R. § 20.1102 (2010) (harmless error); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Furthermore, and notwithstanding the above analysis, general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2010).  The Veteran engaged the services of a representative and was provided with ample opportunity to submit evidence and argument in support of his claims.  All reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required.

Factual Background

The Veteran filed his original service connection claim for PTSD on October 23, 2000.  Service connection for PTSD was granted in a July 2009 rating action, at which time an initial 30 percent disability rating was assigned, effective as of October 23, 2000; followed by the assignment of a temporary 100 percent disability rating under 38 C.F.R. § 4.29, for a period of hospitalization extending from December 7, 2000, to April 30, 2000; followed by the assignment of a 100 percent schedular disability rating for PTSD effective from May 1, 2001. 

Evidence on file includes a report of the Veteran's VA hospitalization from February 1998 to March 1998.  The report mentions that this was the Veteran's first admission to psychiatry, having been referred from a satellite clinic which had treated the Veteran for severe symptoms of depression, with associated psychomotor retardation, auditory and visual hallucinations as well as suicidal ideation.  It was noted that during the Veteran's VA hospitalization, he was under constant observation and had to be physically restrained on several occasions due to severe agitation in response to perceptual abnormalities.  On discharge, the Veteran was in full contact with reality and not suicidal.  Major depression with psychotic features was diagnosed and a Global Assessment of Functioning (GAF) score of 40 was assigned.  The Veteran's psychosocial stressors were assessed as severe.  

A VA general medical examination report of September 1998 reflects that the Veteran had been employed at a tuna packing company for 12 to 15 years, until 1997.  It was reported that he had a pending Social Security disability claim (ultimately resolved in his favor).  

An August 2000 VA medical record documents diagnoses of PTSD and depression.  

On October 23, 2000 the Veteran filed an original formal service connection claim for a psychiatric disorder, characterized as PTSD with acute anxiety, chronic with delayed onset.  The application form reflects that the Veteran was in receipt of Social Security benefits.

In early November 2000, a private psychiatrist Dr. D. indicated that the Veteran had developed PTSD since 1991, becoming worse over time and requiring hospitalizations in 1998 and 1999.  Symptoms of nightmares, flashbacks, frequent agitation, insomnia, difficulty concentrating and exaggerated startle response, were noted.  

A VA examination for mental disorders was conducted in mid-November 2000.  The history indicated that the Veteran had been hospitalized for psychiatric treatment from February to March 1998; and again in February 1999.  On examination, the Veteran was appropriately groomed and well-oriented.  The Veteran endorsed having symptoms of depression, isolation and irritability.  There was no evidence of delusions or hallucinations.  Mood was tense.  Memory and intellectual functioning were adequate.  Judgment was fair and insight was poor.  It was determined that the criteria for a diagnosis of PTSD were not met.  A diagnosis of single episode, major depression, with mood congruent psychotic features, resolved, was made.  A GAF score of 80 to 85 was assigned.  Dysthymia was also diagnosed for which a GAF score of 60 was assigned.  

The Veteran was admitted for VA hospitalization on December 7, 2000.  At that time, the Veteran presented at the emergency room and was admitted due to severe depression and vague suicidal ideas.  PTSD with psychotic features was diagnosed.  The records indicate that the Veteran was unemployed.  He was discharged in mid-January 2001, with a diagnosis of PTSD and an assigned GAF score of 40.

The file contains a February 2001 VA medical statement indicating that the Veteran had been hospitalized since mid-January 2001 and was participating in a PTSD residential rehabilitation program, with a planned discharge date of mid-April 2001.  It was noted that the Veteran continued to suffer from PTSD with a GAF score of 38.  The doctor explained that the Veteran's chronic PTSD interfered significantly with his ability to function in a social and occupational role and with his interpersonal relationships with family and friends.  It was concluded that the Veteran was unable to maintain substantially gainful employment due to his psychiatric disability.  

In a statement provided by Dr. D. in February 2006, it was noted that the Veteran had been receiving psychiatric treatment since April 1999, when he developed symptoms consistent with PTSD, including frequent nightmares about his Persian Gulf experience, episodes of irritability, and frequent depressive states.  A history of several hospitalizations was reported.  Dr. D. indicated that the course of the Veteran's condition continued to show episodes of anxiety with nightmares of events in the Persian Gulf, depressive states with suicidal ruminations, and irritability.

Earlier Effective Date - Service Connection Grant

The Veteran essentially argues that the establishment of October 23, 2000, as the effective date for the grant of service connection for PTSD is incorrect.  No specific contentions have been provided in this regard, but the Veteran's attorney has generally contended that consideration of medical evidence dated from 1997 to the present reflects evidence of a chronic, persistent, and totally disabling psychiatric illness.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Applicable law and VA regulations provide that the effective date of an evaluation and award of VA benefits, including compensation benefits, based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).

For purposes of VA adjudication, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  See 38 C.F.R. § 3.1(p) (2010).  An informal claim is further defined in the regulations.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a claimant may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2010).  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  

The Board observes that it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); see also King v. Shinseki, 23 Vet. App. 464, 469 (2010).

Having carefully considered the claim in light of the record and applicable law, there simply is no legal authority for the Board to assign an earlier effective date, as there is no indication that the Veteran specifically acted to file a claim for service connection for any psychiatric disorder, to include PTSD, prior to October 23, 2000.  

The Board is aware that medical records establish that psychiatric disorders, including PTSD were diagnosed and treated prior to October 2000.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Pursuant to the aforementioned applicable law and regulations, it is the date of filing or receipt of relevant communication, and not necessarily the date of medical evidence pertaining to the claimed disorder that is dispositive to this matter.  Stated alternatively, this appeal involves resolution of a legal, and not factual matter.

The Board also points out that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital, may in some circumstances, be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157. These provisions specifically provide that if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  

However, the provisions of 38 C.F.R. § 3.157 only apply to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not yet been established, as is the case in this appeal.  As such, the Veteran's VA hospitalization reports of 1998 and 1999 cannot represent the date of filing of a claim, even though they relate to treatment for a psychiatric condition.

The Court has made it plain that the date of the filing of a claim is generally controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999), citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997).  As the effective date can be no earlier than the date of receipt of the claim for PTSD, October 23, 2000 is the earliest effective date permitted by law.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date for the grant of service connection for PTSD provided by law.

Earlier Effective Date - 100 percent disability rating for PTSD

The Veteran and his attorney contend that an effective date of October 23, 2000, is warranted for the assignment of a 100 percent disability rating for PTSD, also representing the effective date for the establishment of service connection for PTSD.

The Board observes that this matter is on appeal from a July 2009 rating decision that granted service connection for PTSD and assigned a 30 percent disability rating effective from October 23, 2000; and a 100 percent disability rating, effective from December 7, 2000.  For purposes determining the applicable provisions relating to the assignment of effective dates, the Board concludes that as this claim arises from the initial and staged ratings assigned for PTSD, it is more appropriate to characterize it as an original claim, as opposed to a claim for an increased rating.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  Applicable law and VA regulations provide that the effective date of an evaluation and award of VA benefits, including compensation benefits, based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  According to the DSM-IV criteria, a 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2000 to 2010).  

Having reviewed the record and with resolution of any doubt in the Veteran's favor, the Board is persuaded that entitlement to a 100 percent disability rating for PTSD arose coincident with the receipt of the Veteran's original service connection claim for PTSD, which was received on October 23, 2000.

As pointed out by the Veteran's attorney, the Veteran had a long history of severe psychiatric difficulties and hospitalizations even prior to October 2000.  Evidence on file reflects that the Veteran last worked in November 1997 and shortly thereafter was in receipt of Social Security Administration benefits, at least partially related to his psychiatric disorder according to evidence on file.  Evidence dated from the time of the Veteran's VA hospitalization in February and March 1998, reflects manifestations such as gross impairment of thought processes, persistent delusions or hallucinations, and significantly, evidence of total social and occupational impairment, consistent with the assignment of a 100 percent disability rating.

The Board acknowledges that the mid-November 2000 VA examination, in and of itself failed to reveal evidence of total social and occupational impairment, instead reflecting a lesser degree of psychiatric impairment.  However, as pointed out by the Veteran's attorney, this evidence is inconsistent with findings made prior to that time (as evidenced by 1998 and 1999 psychiatric hospitalizations) and just subsequent to that time, as shown by the Veteran's lengthy VA psychiatric hospitalization which took place from December 7, 2000 to April 2001.  It is particularly difficult to reconcile how the Veteran could have appeared to be so highly functional upon VA examination of mid-November 2000, at which time an extremely high GAF score of 80 to 85 was assigned; to being hospitalized and demonstrating essentially total social and industrial impairment due to PTSD, in early December 2000.  

Having conducted a comprehensive review of the applicable evidence, particularly that dated between February 1998 and February 2001, the Board must conclude that the VA examination report of November 2000 contains findings inconsistent with the Veteran's overall and more sustained disability picture, as suggested by the Veteran's attorney.  

In summary, resolving all reasonable doubt in the Veteran's favor, an earlier effective date of October 23, 2000, is warranted for the assignment of a 100 percent disability rating for PTSD, as there is evidence that this represents both the date of the claim and the date entitlement arose, and the appeal is granted to this extent.  However, the Veteran is advised that regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (exclusions not factually applicable here), payment of monetary benefits based on original, reopened, or increased awards of compensation, may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2010).










ORDER

Entitlement to an effective date prior to October 23, 2000 for the grant of service connection for PTSD is denied.

Entitlement to an effective date of October 23, 2000, is granted for the assignment of a 100 percent disability rating for PTSD, subject to the law and regulations governing payment of monetary benefits.





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


